              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,             )
                                      )
      v.                              ) 2:19-cr-8-NR
                                      )
NOAH LANDFRIED, et al.,               )
                                      )
                                      )
             Defendants.              )
                       MEMORANDUM OPINION
J. Nicholas Ranjan, United States District Judge
      This is a 48-defendant drug conspiracy and money laundering case.
Three of those defendants—Richard Jasek [ECF 1362], Omari Patton [ECF
1370], and Ross Landfried [ECF 1433]—have moved for a bill of particulars.
Many other co-defendants have joined in the motions.
      In their motions, Moving Defendants complain that Count 1 of the
Superseding Indictment is too vague. Count 1 charges Moving Defendants—
and 43 co-defendants—with engaging in a conspiracy to distribute Schedule I,
II, and III controlled substances from January 2017 through January 2019.
For the bill of particulars, Moving Defendants demand that the Government
provide more particularized information about the timing and nature of the
agreement to distribute the controlled substances. Moving Defendants argue
that this information will (1) help them prepare their defense and (2) protect
against a second prosecution for the same offense.
      Moving Defendants are most interested in information on the timing of
any alleged agreement to distribute the synthetic cannabinoids outlined in the
Superseding Indictment. Those synthetic cannabinoids were not scheduled
controlled substances for the entire duration of the alleged conspiracy. As a
result, depending on the timing, the Government could be prosecuting



                                     -1-
Defendants for distributing an analogue, which would potentially trigger
different theories of the case and legal defenses.
      The Government argues that the Superseding Indictment contains more
information than is required.     The Government also wants credit for the
additional information it has supplied through the substantial discovery
material it has provided to Defendants. As for the synthetic cannabinoids, at
oral argument, the Government definitively stated that it is not prosecuting
any of the Defendants for a conspiracy to distribute unscheduled analogues.
      Considering all the information the Government has already made
available to Defendants, a bill of particulars is unnecessary. While Defendants
may disagree with the Court’s ruling, the Government’s representation at oral
argument that it is not prosecuting Defendants based on the analogue status
of any synthetic cannabinoids is no different from a bill of particulars on this
issue. The Government has narrowed the time frame of the alleged conspiracy
to distribute synthetic cannabinoids—that is, the conspiracy for certain
Defendants could only begin after those substances became scheduled. Thus,
based on the date of their agreement to join the conspiracy, this narrowing
provides Defendants with particularized information to formulate their
defense to Count 1 as to the synthetic cannabinoids.
      As for Moving Defendants’ double-jeopardy concerns, the Superseding
Indictment, in its current form, provides greater protection. The prosecution
of one large, all-encompassing conspiracy to distribute many scheduled
substances prevents the Government from later prosecuting Defendants for a
conspiracy related to any of those same substances during the relevant period.
More particularized information about which substance each Defendant
conspired to distribute would only limit, not enhance, double-jeopardy
protection.
                                      -2-
                            LEGAL STANDARD
      Federal Rule of Criminal Procedure 7(f) permits a court to order the
government to file a bill of particulars where the indictment does not
sufficiently set out the charges against the defendant. A district court has
broad discretion in granting or denying a criminal defendant’s motion for a bill
of particulars. United States v. Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989).
      “The purpose of the bill of particulars is to inform the defendant of the
nature of the charges brought against him to adequately prepare his defense,
to avoid surprise during the trial and to protect him against a second
prosecution for an inadequately described offense.” United States v. Addonizio,
451 F.2d 49, 63-64 (3d Cir. 1971) (all internals omitted).
      “[A] bill of particulars, unlike discovery, is not intended to provide the
defendant with the fruits of the government’s investigation, but, rather, it is
intended to give the defendant only that minimum amount of information
necessary to permit the defendant to conduct his own investigation.” United
States v. Butler, No. 18-93, 2019 WL 2409052, at *3 (M.D. Pa. June 7, 2019)
(all internals omitted). Thus, “[i]ts purpose is not to enable the defendant to
obtain a wholesale discovery of the government’s evidence nor a list of the
government’s prospective witnesses.” United States v. Crabb, No. 07-423, 2008
WL 794871, at *3 (M.D. Pa. 2008) (all internals omitted).
      When ruling on a motion for a bill of particulars, “this Court must
consider all information that has been disclosed to Defendants in the course of
the prosecution, whether or not included in the indictment.” United States v.
Reed, No. 18-101, 2019 WL 80252, at *3 (W.D. Pa. Jan. 2, 2019). But disclosure
by the Government of “mountains of documents” is not an adequate substitute
for a bill of particulars when the disclosure does not clarify what the


                                      -3-
Government would prove at trial. United States v. Kemp, No. 04-370, 2004
WL 2757867, at *8 (E.D. Pa. Dec. 2, 2004).
      “Because a bill of particulars defines and limits the government’s case,
the court must weigh the defendant’s interest in securing information against
the government’s interest in not committing itself to facts before it is in a
position to do so.” United States v. Surine, No. 07-304, 2007 WL 4365739, at
*1 (M.D. Pa. Dec. 12, 2007) (all internals omitted).
                        DISCUSSION & ANALYSIS
      Moving Defendants complain that the “conspiracy allegation” in Count 1
“is uncommonly vague and fails to state with sufficient particularity the
locations, dates, and times of specific acts or conduct relating to both the
conspiracy and amount of drugs or types of drugs [Defendants are] alleged to
have distributed.” [ECF 1362, at 2]. This vagueness allegedly hamstrings
Defendants’ ability to put on “an efficient defense in this sprawling case.” [ECF
1370, at ¶ 4]. To correct this vagueness, Moving Defendants request the
following additional information from the Government:

      •     The date, time, and place the alleged conspiracy began;
      •     The scope of the alleged conspiracy;
      •     The specific co-conspirators who entered into an agreement for
            the conspiracy;
      •     All evidence the government intends to offer to prove the
            existence of the conspiracy;
      •     All overt acts committed by the co-conspirators in furtherance of
            the conspiracy;
      •     The specific drugs and quantities each co-conspirator agreed to
            distribute; and
      •     A breakdown of when the conspiracy to distribute synthetic
            cannabinoids or analogues occurred.

                                      -4-
See [ECF 1362, at 3; ECF 1370, at 4-5; ECF 1433, at 2-3].
      The starting point for the Court’s analysis is the indictment. See, e.g.,
Reed, 2019 WL 80252, at *3 (“The Court beings its analysis by reviewing the
indictment.”); United States v. Weingartner, 485 F. Supp. 1167, 1184 (D.N.J.
1979) (“Addonizio implies that the district court’s assessment of a request for
a bill of particulars begins with   a   careful   examination   of   the   subject
indictment.”).
      For Count 1, “[i]n order to establish the crime of conspiracy to distribute
and possess with intent to distribute a controlled substance, the jury in this
case will be instructed that the government must prove each of the following
elements beyond a reasonable doubt:

      (1)   That two or more persons agreed to distribute and possess with
            the intent to distribute a controlled substance;
      (2)   That Defendant was a party to, or member of, that agreement; and
      (3)   That Defendant joined the agreement or conspiracy knowing of its
            objective to distribute and possess with the intent to distribute a
            controlled substance and intending to join together with at least
            one other alleged conspirator to achieve those objectives; that is,
            that Defendant and at least one other alleged conspirator shared
            a unity of purpose and the intent to achieve those objectives.”

United States v. Harvey, No. 12-113, 2014 WL 657595, at *2 (W.D. Pa. Feb. 20,
2014). That means the government need not prove:

      •     The existence of a formal or written agreement;
      •     An express oral agreement spelling out the details of the
            understanding;
      •     That all the members of the conspiracy directly met, or discussed
            among themselves their unlawful objectives, or agreed to all the
            details, or agreed to what the means were by which the objectives
            would be accomplished;

                                        -5-
      •     That all members of the alleged conspiracy were named, or that all
            members of the conspiracy are even known to one another;
      •     That defendant knew everything about the conspiracy or that
            he/she knew everyone involved in it, or that he/she was a member
            from the beginning;
      •     That defendant played a major or substantial role in the
            conspiracy; or
      •     The commission of any overt acts in furtherance of the conspiracy
            by a specific defendant.

Id.; see also United States v. Korbe, No. 09-5, 2010 WL 2404384, at *4 (W.D.
Pa. June 10, 2010) (“[T]he United States Supreme Court has held that proof of
‘the commission of any overt acts in furtherance of the conspiracy’ is not even
required for a conviction under 21 U.S.C. § 846.”) (quoting United States v.
Shabani, 513 U.S. 10, 15 (1994) (emphasis in original)).
      Based on this liberal standard, the Superseding Indictment contains
more than enough information for Defendants to prepare their defense.
Beyond just pleading the elements of the offense, the Superseding Indictment
lists all the co-conspirators, narrows the timeframe of the alleged conspiracy
to, at most, two years, and lists all the controlled substances involved in the
conspiracy. See [ECF 501]. While that information may not be particularized
for each individual defendant, there is no requirement that it must be. See
Harvey, 2014 WL 657595, at *8 (“Although there are numerous alleged co-
conspirators, it is not incumbent upon the government to prove the role(s)
played by each Defendant.”).
      The Government also provided over 10,000 pages of wiretap
communications, search warrant materials, laboratory testing results, and
other materials in its Rule 16 discovery disclosures. See, e.g., [ECF 329].
Moving Defendants do not deny that some of this material helps them prepare

                                     -6-
their defense. Instead, they argue the Government should not get any credit
for the production because it is too “voluminous” and amounts to a document
dump designed to obscure the relevant material. See [ECF 1516, at 5-6].
Reviewing over 10,000 pages of documents certainly presents challenges to
identifying relevant material, but it is not impossible. And Moving Defendants
concede that “the Government has been cordial in voluntarily addressing with
… counsel where certain evidence it considers relevant to [each individual
defendant] may be found in the voluminous discovery materials….” [ECF
1370, at 4]. The Court declines to hold the expansive production against the
Government.
      The Court further notes that “requiring the government to indicate the
exact dates, times, locations, and methods of the alleged crimes, as the [Moving
Defendants request], would unfairly define and limit the government’s case
due to the fact that the evidence at trial must conform to the allegations in a
bill of particulars.” Surine, 2007 WL 4365739, at *2. Defendants have not
adequately justified imposing such a significant burden on the Government.
      Moving Defendants make two main arguments about why they need a
bill of particulars here.
      First, they argue that the Superseding Indictment is unclear since most
of the synthetic cannabinoids listed were not scheduled substances during
parts of the two-year timeframe of the conspiracy. Indeed, some of those
synthetic cannabinoids did not become scheduled until 17 months after the
alleged conspiracy began.    See [ECF 1604, at 25:6-12].      As such, Moving
Defendants argue that it is unclear whether the Government is prosecuting
based on the analogue status of those substances or not.
      Synthetic cannabinoids are manmade chemicals that some people use as
an alternative to marijuana. See Synthetic cannabinoids: What are they?
                                      -7-
What are their effects?, CENTERS     FOR   DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/nceh/hsb/chemicals/sc/default.html (last visited February
14, 2020). These chemicals are called “cannabinoids” because “they act on the
same brain cell receptors as tetrahydrocannabinol (THC), the main active
ingredient in marijuana.” See About synthetic cannabinoids, CENTERS FOR
DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/nceh/hsb/chemicals/
sc/About.html (last visited February 14, 2020). Sometimes these chemicals are
listed on the schedule of controlled substances and sometimes they are not.
When they are not, the Government may try to prosecute based on the federal
Controlled Substance Analogue Enforcement Act of 1986. The Analogue Act
“identifies a category of substances substantially similar to those listed on the
federal controlled substances schedules … and instructs courts to treat those
analogues as schedule I controlled substances if they are intended for human
consumption.” McFadden v. United States, 135 S. Ct. 2298, 2300 (2015).
Prosecuting under the Analogue Act, however, requires the Government to
prove the additional element that “the defendant knew he was dealing with a
substance regulated under the Controlled Substances Act or Analogue Act.”
Id.
      Given the different treatment of synthetic cannabinoids depending on
their scheduled status, Moving Defendants’ concern about the timeframe of the
conspiracy to distribute those substances is well-taken. But the Government
addressed that concern at oral argument when it made clear that it is “not
relying on these synthetic cannabinoids before they were scheduled.” [ECF
1604, at 24:7-8]. That representation addresses Moving Defendants’ concern
because it obviates the need to challenge the Superseding Indictment based on
the knowledge element, and it reduces the timeframe of the conspiracy for


                                      -8-
those Defendants who may have agreed to distribute only synthetic
cannabinoids.
      Thus, based on the Government’s representation at oral argument, there
is no need for a bill of particulars on this issue, the Government is judicially
estopped from proceeding under an analogue theory at trial under the
operative indictment, and the Court will instruct the jury accordingly.
      Second, Moving Defendants argue that more particularized information
about each specific substance that Defendants conspired to distribute will
better protect them against a later prosecution for the same conduct. Not so.
The broader the scope of the conspiracy, the greater the double-jeopardy
protection. Giving Moving Defendants what they want would only reduce their
protections by theoretically allowing the Government to prosecute for a
different substance not specifically identified in the bill of particulars after this
case concludes.
                                 CONCLUSION
      For these reasons, the motions for a bill of particulars filed by Mr.
Jasek [ECF 1362], Mr. Patton [ECF 1370], and Mr. Landfried [ECF 1433],
and joined in by the other Moving Defendants are DENIED. An appropriate
order will follow.

      DATED this 14th day of February, 2020.

                                       BY THE COURT:


                                       /s/ J. Nicholas Ranjan
                                       United States District Judge




                                        -9-
